Citation Nr: 1419984	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2010, for the award of entitlement to service connection for coronary artery disease, status post myocardial infarction.

2.  Entitlement to an effective date prior to February 11, 2011, for the award of entitlement to service connection for chronic kidney disease.

3.  Entitlement to an effective date prior to October 20, 2011, for the award of entitlement to service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids.

4.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease, status post myocardial infarction.

5.  Entitlement to an initial evaluation in excess of 60 percent for chronic kidney disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2011 and December 2011 by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issues of entitlement to an initial evaluation in excess of 60 percent for coronary artery disease (CAD), status post myocardial infarction and entitlement to an initial evaluation in excess of 60 percent for chronic kidney disease are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran separated from active service in October 1969; he did not raise claims of entitlement to service connection for CAD, chronic kidney disease, or mild leakage due to impairment of sphincter control associated with hemorrhoids within one year of discharge.

2.  On February 11, 2011, the RO received the Veteran's claim of entitlement to service connection for CAD; no communication or medical record prior to August 31, 2010, may be interpreted as a formal or informal claim of entitlement to service connection for CAD.

3.  On February 11, 2011, the RO received the Veteran's claim of entitlement to service connection for chronic kidney disease; no communication or medical record prior to February 11, 2011, may be interpreted as a formal or informal claim of entitlement to service connection for chronic kidney disease.

4.  Evidence of mild leakage due to impairment of sphincter control associated with hemorrhoids was first shown during a VA examination conducted on October 20, 2011.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to August 31, 2010, for the award of service connection for CAD, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400, 3.816 (2013).

2.  The criteria for entitlement to an effective date prior to February 11, 2011, for the award of service connection for chronic kidney disease, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

3.  The criteria for entitlement to an effective date prior to October 20, 2011, for the award of service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The Veteran's earlier effective date claims arise from his disagreement with the effective dates assigned for CAD, chronic kidney disease, and mild leakage following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  The Veteran has also submitted private treatment records from multiple providers to be included in the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that service connection claims were filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Effective Date for the Award of Service Connection for CAD

The Veteran seeks entitlement to an effective date prior to August 31, 2010, for the award of entitlement to service connection for CAD.  The Veteran initially filed a claim of entitlement to service connection for CAD that was received by the RO on February 11, 2011.  In a September 2011 rating decision, the RO granted service connection for CAD, assigning an initial 10 percent rating, effective August 31, 2010.  In January 2012, the Veteran filed a timely notice of disagreement with the effective date assigned in the September 2011 rating decision.  In June 2012, the RO issued a statement of the case, and the Veteran perfected an appeal in July 2012.

Effective August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure.  The amendment established presumptive service connection for three new diseases, including ischemic heart disease.  75 Fed. Reg. 53202 (Aug. 31, 2010).  These changes were made applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  

A June 2005 VA treatment record showed findings of left internal carotid artery stenosis.  Private treatment records associated with the record in February 2011, December 2011, and May 2012 revealed treatment for myocardial infarctions and CAD from 2009 to 2012.

The Veteran separated from active service in October 1969.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for CAD within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for CAD, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In addition, the effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of the claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  In such cases, the effective date of the award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  Id.  

As the RO received the Veteran's claim for service connection for CAD on February 11, 2011, which was within one year of the regulatory change which occurred on August 31, 2010, the Veteran's effective date for the award of service connection for CAD was assigned as August 31, 2010.  

There is no evidence that the Veteran filed a formal or informal claim for service connection for CAD prior to February 11, 2011.  38 C.F.R. § 3.155.  The Veteran does not contend otherwise.  Indeed, neither the Veteran nor his attorney has identified any evidence to show that a claim was filed prior to February 11, 2011.

Private treatment records detailed findings of CAD back to 2009 and symptoms of the disability dated back to 2005.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits. However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's February 11, 2011, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for CAD was filed earlier than February 11, 2011.  

The Board is also cognizant that the Veteran's attorney has requested that an earlier effective date for service connection for the Veteran's heart condition under the provisions of Nehmer in an August 2012 statement of record.  This argument is specious and without merit.  The regulation applicable to awards under the Nehmer Court Orders are not pertinent to this claim because the Veteran's initial claim for service connection for CAD was not received until February 2011 and no prior decision of record can be construed as having denied compensation for CAD.  38 C.F.R. § 3.816(c)(4).

Pursuant to the applicable regulations, the effective date for the award of service connection for CAD can be no earlier that the currently assigned August 31, 2010.  As no earlier effective date is permitted by law, the Board finds that the assignment of an earlier effective date for service connection for CAD is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 3.114(a)(1), 3.816.

Effective Date for the Award of Service Connection for Chronic Kidney Disease

The Veteran seeks entitlement to an effective date prior to February 11, 2011, for the award of entitlement to service connection for chronic kidney disease.  The Veteran initially filed a claim of entitlement to service connection for a kidney condition that was received by the RO on February 11, 2011.  In February 2011, December 2011, and May 2012, he submitted private treatment records showing treatment for renal insufficiency and chronic kidney disease from 2009 to 2011.  In February 2011, the Veteran submitted a January 2011 statement from his private physician, D. A. M., M. D., wherein the physician opined that it was more likely than not that the Veteran's kidney condition was a direct result of his heart condition.

In a September 2011 rating decision, the RO granted service connection for chronic kidney disease, assigning an initial 60 percent rating, effective February 11, 2011, the date the Veteran's claim was received by the RO.  In January 2012, the Veteran filed a timely notice of disagreement with the effective date assigned in the September 2011 rating decision.  In June 2012, the RO issued a statement of the case, and the Veteran perfected an appeal in July 2012.

The Veteran separated from active service in October 1969.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for chronic kidney disease within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for chronic kidney disease as of the day following discharge is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

There is no evidence that the Veteran filed a formal or informal claim for service connection for chronic kidney disease prior to February 11, 2011.  38 C.F.R. § 3.155.  The Veteran does not contend otherwise.  Indeed, neither the Veteran nor his attorney has identified any evidence to show that a claim was filed prior to February 11, 2011.

Private treatment records detailed findings of chronic kidney disease and renal insufficiency dated back to 2009.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits. However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's February 11, 2011, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for chronic kidney disease was filed earlier than February 11, 2011.  Moreover, these documents were not received by VA prior to February 11, 2011.

The date entitlement arose precedes the date of receipt of the claim in this case.  Accordingly, the presently assigned effective date of February 11, 2011, is appropriate, and there is no basis for an award of service connection for chronic kidney disease prior to that date.

Effective Date for the Award of Service Connection for Mild Leakage

The Veteran seeks entitlement to an effective date prior to October 20, 2011, for the award of entitlement to service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids.

In a VA examination report dated on October 20, 2011, the Veteran indicated that he could experience some leakage of bowels during a hemorrhoid flare-up.  The examiner noted impairment of rectal sphincter control, with some mild leakage during flare-ups of hemorrhoids.  

In a December 2011 rating decision, the RO granted service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids, assigning an initial 10 percent rating, effective October 20, 2011, the date the Veteran's claim was received by the RO.  In January 2012, the Veteran filed a timely notice of disagreement with the effective date assigned in the December 2011 rating decision.  In June 2012, the RO issued a statement of the case, and the Veteran perfected an appeal in July 2012.

There is no evidence that the Veteran filed any formal or informal claim for service connection for mild leakage.  The first evidence of record showing findings of mild leakage was the VA examination report dated on October 20, 2011.  After evidence of mild leakage was associated with the record, the RO granted service connection for that disability on its' own initiative.  Accordingly, the presently assigned effective date of October 20, 2011, is appropriate, and there is no basis for an award of service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids prior to that date.


ORDER

An effective date prior to August 31, 2010, for the award of entitlement to service connection for coronary artery disease, status post myocardial infarction, is denied.

An effective date prior to February 11, 2011, for the award of entitlement to service connection for chronic kidney disease, is denied.

An effective date prior to October 20, 2011, for the award of entitlement to service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids, is denied.


REMAND

A longitudinal review of the record revealed that the Veteran initially filed claims for entitlement to service connection for CAD and chronic kidney disease in February 2011.  In a September 2011 rating decision, the RO granted service connection for CAD, assigning an initial 10 percent rating, effective August 31, 2010, as well as granted service connection for chronic kidney disease, assigning an initial 60 percent rating, effective February 11, 2011.  The Veteran filed a timely notice of disagreement in January 2012, in which he objected to the initial evaluations assigned for his CAD and chronic kidney disease.  In a June 2012 rating decision, the RO assigned a 30 percent rating for CAD, effective October 27, 2010, as well as a 60 percent rating for CAD, effective February 2, 2012.  After a statement of the case was issued in June 2012, the Veteran continued to disagree with the assigned evaluations for his service-connected heart and renal disabilities and filed a substantive appeal to the Board in July 2012.  In an August 2012 decision, the RO assigned a 60 percent rating for CAD, effective August 31, 2010.  The RO also assigned a temporary total rating for CAD after the Veteran was shown to have a myocardial infarction, effective December 27, 2010.  Thereafter, a 60 percent rating was resumed from April 1, 2011.  A supplemental statement of the case was issued for these matters in August 2012 and December 2012.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The February 2012 VA Ischemic Heart Disease and Kidney Conditions examination reports are too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected CAD and chronic kidney disease.  The February 2012 VA examiner often used results from earlier testing conducted in 2011 or from the Veteran's responses to substantiate his findings in each report.  Shortly after his examinations were conducted, the Veteran asserted that he had no stamina, had a hard time breathing, and was very shakey in a February 2012 statement.

To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  As such, the Board finds that a remand for additional VA examinations is warranted in order to obtain findings that are more recent and to fully consider all asserted CAD and chronic kidney disease symptomatology.  

Finally, additional evidence was added to the electronic record since the December 2012 supplemental statement of the case was issued and before the case was transferred to the Board in September 2013.  This additional evidence includes VA treatment records dated from December 2012 to March 2013 that were associated with the electronic record.  The records showed continued treatment for the Veteran's service-connected chronic kidney disease and are clearly relevant to the matter on appeal. 

When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran and his attorney as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issues on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2013).  As the additional evidence is relevant to the increased rating issue on appeal, the Board must remand the issue of entitlement to an initial evaluation in excess of 60 percent for chronic kidney disease for the purpose of having the RO readjudicate the matter and issue an appropriate SSOC.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from VA Nebraska-Western Iowa Health Care System (Grand Island Division and Omaha Division) and North Platte Community Based Outpatient Clinic from March 2013 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected CAD.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must state whether the documented CAD results in chronic congestive heart failure, or; work-load of three METs (metabolic equivalent) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected chronic kidney disease.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must state whether the chronic kidney disease is productive of renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or, requiring regular dialysis; or, precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims, taking into consideration all relevant evidence associated with the evidence of record since the December 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


